Fourth Court of Appeals
                                San Antonio, Texas
                                       July 1, 2019

                                   No. 04-19-00315-CV

          Juan Jesus Isaias LOPEZ, EBG Cargo, LLC and Mario Albert Rodriguez,
                                      Appellants

                                            v.

                                  Lawrence STURDEN,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVA001873D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before August 5, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court